UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1904


SHEE ATIKA LANGUAGES, LLC, a limited liability company
organized under the laws of the State of Alaska with its
principal place of business in Sitka, Alaska; THE SHEE
ATIKA LANGUAGES, LLC, LIQUIDATING TRUST, a trust organized
under the laws of the State of Alaska with its principal
place of business in Sitka, Alaska,

                Plaintiffs - Appellants,

          v.

GLOBAL LINGUIST SOLUTIONS, LLC, a limited liability company
organized under the laws of the State of Delaware with its
principal place of business in Falls Church, Virginia,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00850-LMB-TRJ)


Submitted:   February 27, 2015                Decided:   May 5, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Lockerby, Brian J. Kapatkin, Erik F. Benny, FOLEY &
LARDNER LLP, Washington, DC, for Appellants.   John S. Pachter,
Jennifer A. Mahar, Edmund M. Amorosi, Todd M. Garland, Zachary
D. Prince, SMITH PACHTER MCWHORTER PLC, Tysons Corner, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Appellants Shee Atika Languages, LLC, and The Shee Atika

Languages, LLC, Liquidating Trust, appeal the district court’s

order   granting       summary    judgment        to    Appellee    in    their      civil

action.      On appeal, Appellants contend that the district court

erred   by    improperly    interpreting          various       provisions      of   their

contract      with    Appellee   and    by    ignoring      the    contract’s        plain

language and instead relying on extrinsic evidence.                       We affirm.

     We      review    whether    a    district         court    erred    in    granting

summary judgment de novo, applying the same legal standards as

the district court and viewing the evidence in the light most

favorable to the nonmoving party.                   Walker v. Mod-U-Kraf Homes,

LLC, 775 F.3d 202, 208 (4th Cir. 2014).                   The district court must

enter summary judgment “against a party who fails to make a

showing      sufficient    to    establish        the   existence    of    an    element

essential to that party’s case, and on which that party will

bear the burden of proof at trial.”                     Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).

     “Where      the    record    taken      as    a    whole    could    not    lead   a

rational trier of fact to find for the non-moving party, there

is no genuine issue for trial.”                   Matsushita Elec. Indus. Co.,

LTD. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal

quotation marks omitted).             “The nonmoving party cannot create a

genuine issue of material fact through mere speculation or the

                                          3
building      of   one   inference   upon     another.”    Othentec     Ltd.    v.

Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (internal quotation

marks omitted).

     We have reviewed the record and the parties’ briefs, and we

conclude that the district court did not err in granting summary

judgment to Appellee.           Accordingly, we affirm for the reasons

stated by the district court.            See Shee Atika Languages, LLC v.

Global Linguist Solutions, LLC, No. 1:13-cv-00850-LMB-TRJ (E.D.

Va. Aug. 4, 2014).          We dispense with oral argument because the

facts   and    legal     contentions    are   adequately   presented     in    the

materials      before    this   court   and    argument   would   not   aid    the

decisional process.



                                                                        AFFIRMED




                                         4